Case:19-20770-MJK Doc#:40 Filed:10/23/20 Entered:10/23/20 11:12:44   Page:1 of 2


                  IN THE UNITED STATES BANKRUPTCY COURT
                  FOR THE SOUTEHRN DISTRICT OF GEORGIA

IN RE:                              :
                                    :     Chapter 13
Garfield L. Seymour, Jr.,           :     Case No. 19-20770
                                    :
      Debtor(s)                     :

                RESPONSE TO TRUSTEE’S MOTION TO DISMISS


COMES NOW, Garfield L. Seymour, Jr., by and through his attorney,
and requests to be heard in response to the Trustee’s Motion to
Dismiss.



      This the _23rd_ day of _October__, 2020.




                                    Respectfully submitted,



                                    BY:/S/ R. Flay Cabiness______
                                       R. FLAY CABINESS,
                                       Georgia State Bar No. 002689



2225 Gloucester Street
Brunswick, Ga. 31520
(912) 554-3774
Case:19-20770-MJK Doc#:40 Filed:10/23/20 Entered:10/23/20 11:12:44   Page:2 of 2


                          CERTIFICATE OF SERVICE


     I do hereby certify that I have this date served a copy of
the within RESPONSE TO TRUSTEE’S MOTION TO DISMISS in the
foregoing matter to all interested parties, by depositing same
in the United States Mail with adequate postage affixed thereto,
properly addressed as shown below:


                           VIA ELECTRONIC MEANS

                             M. Elaina Massey




      This the _23rd_ day of _October _, 2020.




                                    Respectfully submitted,



                                    By:_/S/ R. Flay Cabiness_____
                                       R. Flay Cabiness
                                       Georgia State Bar No. 002689




2225 Gloucester Street
Brunswick, Georgia 31520
(912) 554-3774
